Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147606                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  KAREN LEGACE,                                                                                           David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 147606
                                                                    COA: 312307
                                                                    Oakland CC: 2003-676537-DM
  EMMANUEL LEGACE,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
           p1216
                                                                               Clerk